wee

. Ag 245B (Rev. 02/08/2019) judgment in a Criminal Petty Case (Modified) - Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CREMINAL CASE

 

 

 

 

 

 

 

 

 

 

 

 

Vv. (For Offenses Committed On or After November !, 1987)
Oswualdo Ramirez-Murillo . Case Number: 3:20-mj-20056
Holly § =p
Defendarnt’s Attortiey : t
REGISTRATION NO. 93615298
THE DEFENDANT: a SAN TS 2020
X] pleaded guilty to count(s) 1 of Complaint Clea Tal
iSTHGTGoURT——_{—
CO was found guilty to count(s) By TERN DISTHICT OF CALIFORNIA |
after a plea of not guilty,

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

[1 The defendant has been found not guilty on count(s) _
F} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: ,

 

Da TIME SERVED O days
.

Assessment: $10 WAIVED &l Fine: WAIVED

XX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in —
the defendant’s possession at the time of arrest upon their deportation or removal.

 

[1 Court recommends defendant be deported/removed with relative, charged in case |

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020
Date of Imposition of Sentence

AW

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy 3:20-mj-20056 |

~ 4 ,

 
